DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Figure 1, in Step 109 “passanges” should be amended to --passengers--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  On line 1 of claim 9, delete “The”, and insert --A-- to correct the lack of antecedent basis for “the computer program”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating the allowance of claims 1-8 and 10-20 is because the cited prior art does not teach a method for counting the number of passengers in an elevator car that includes detecting a first number of passengers using a load weighing device of the elevator; detecting a second number of passengers using a curtain of light; comparing the first number and the second number; as a response to an equal value of the first and the second number, approving the value as the number of passengers; as a response to unequal values, and determining a compensation value for one of the first and second numbers by using information received from a corresponding measurement device.  US Patent Application Publication 2012/0279807 to Finschi teaches elevator system operation that includes a sensor that may be a weighing device or a curtain of light to detect passengers (pars. 65, 66, 71, 86).  However, Finschi does not teach comparing a number from a weight sensor and a curtain of light sensor and determining a compensation value using information received from a corresponding measurement device if the two values are unequal.
Conclusion
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864